Title: From George Washington to Lieutenant Colonel Marinus Willett, 22 February 1780
From: Washington, George
To: Willett, Marinus


          
            Sir,
            Morris-town Feby 22d 1780.
          
          I have received your letter of the 18th.
          Secresy in the business you have been requested to put in train is so essentially necessary that those who are willing to embark in it may rest assured that not even a whisper shall be heard from hence.
          It is to be presumed that every circumspection & caution that the case will admit of will be used to prevent a discovery of any of the agents; but if, notwithstanding, the one at Secaucus should be suspected & prosecuted, I must, in behalf of the public, stand between him & the consequences of a prosecution—It may not be amiss however to observe—by way of caution—that the great pursuit of those who heretofore have been employed in this business, is traffic, and this being carried on with avidity the end for wch they were engaged was defeated—because

Suspicions on our part, & a desire of rendering themselves useful to the enemy, to accomplish, with more ease their own lucrative plans, gave a turn to the business which operated much to our prejudice.
          I do not know how easy it may be for the agent at Secaucus to obtain free access to the Intelligencer at New-York—but it is absolutely necessary he should—It is the hinge on which the whole turns & without it, nothing can be done to effect—Hence, is it not necessary to have a person on the No. River, at or near Bergen town, who can, at all times, have equal access to the City and secaucus unsuspected? Is it not necessary also to have some person between Second River & head Quarters? These matters you will consider, and determine on—I need not add that the fewer hands a business of this sort is in, the better it will be executed, & less risk there is of a discovy.
          Verbal accts in passing through several hands, & some heads which may not be very clear, are liable to such transmutation as serve to confound & perplex rather than inform—for this reason the Agent in New-York should give all his intelligence in writing which may be done fully & with security (even if the letters should fall into the hands of the enemy) in the manner I shall hereafter communicate—His Letters may be addressed to the Agent at second River, or any other (more proper) person, if one can be thought of—but whether he will write in his own name, or under an assumed one, must be left to himself to determine when he comes to understand the mode for communicating the intelligence.
          The persons intermediate between him & me (serving as mere vehicles of conveyance) will know nothing of the contents—consequently the avenues leading to a discovery of the person in New York (who should be shielded on all sides) will be much lessened & guarded.
          The compensation for these services had better be fixed—beforehand—because loose agreements are seldom rewarded to the mutual satisfaction of both parties. I shall be glad to see you to morrow morning that I may have some further conversation with you on this subject. with esteem & regard I am Sir Yr obt Servt
          
            Go: Washington
          
         